 

Exhibit 10.28

 

MASTER EXECUTIVE EMPLOYMENT AGREEMENT

 

October 1, 2004

 

Dear Ma Yue:

 

We are pleased to offer you the position of COO of Lenovo-AsiaInfo Technologies,
Inc. (“LAI” or the “Company”). This Master Executive Employment Agreement, and
the confidentiality and invention assignment provisions attached hereto as
Appendix I (together, this “Agreement”), if accepted by you, along with the
Supplementary Agreements (as defined below), sets forth the terms of your
employment with LAI and the Group (as defined below). This offer is contingent
on the occurrence of the consummation of AsiaInfo’s acquisition (the
“Acquisition”) of certain assets constituting substantially all of the IT
services business (the “Business”) of Lenovo Group Limited and its affiliates
(collectively, “Lenovo”) and, if you accept this offer, it would take effect as
of the date of the closing of the Acquisition (the “Closing Date”), which is
currently anticipated to be October-1, 2004.

 

For the purposes of this Agreement, “Group” means the Company, along with its
ultimate parent company, AsiaInfo Holdings Inc. (“AsiaInfo”), and any company
which is for the time being and from time to time, a direct or indirect
subsidiary of AsiaInfo.

 

1. Purpose of the Agreement and The Supplementary Agreements

 

The purpose of this Agreement is to set forth certain principal terms and
conditions that apply to all of the employment services you render to the
Company and other members of the Group, either directly or pursuant to
secondments or similar arrangements. Your employment shall also be governed from
time to time by certain additional written agreements entered into between you
and the Company or other members of the Group (hereinafter “Supplementary
Agreements”), as well as the written policies of the Company and the Group. You
will enter into the following Supplementary Agreements with the Company
concurrently with this Agreement: (i) a labor contract under the laws of the
People’s Republic of China and (ii) Confidentiality and Non-Competition
Agreement (in Chinese version). Any of the Supplementary Agreements may be
terminated, modified or amended from time to time in accordance with their
respective terms. In the event of any conflict between the terms of any such
Supplementary Agreement and the terms hereof, the terms hereof shall govern.

 

2. Prior Employment Agreement

 

You understand and agree that this Agreement and the Supplementary Agreements
will supersede and replace any and all other employment agreements and
arrangements that you have with Lenovo. Any employment agreements you have with
Lenovo will remain in effect up to, but not after, the Closing Date, and will
have no force and effect as of or at any time after the Closing Date.

 

3. Salary and Bonus

 

As a full-time employee, you will receive an annual base salary of RMB1,000,000,
less all applicable deductions, including. personal income tax, employee’s
contribution of the social insurance, personal contribution of the public
housing fund and others required by the government. Your annual target incentive
bonus will be RMB666,667, the actual bonus amount will be calculated and paid
based on the performance of the Business meeting certain agreed - upon target
levels You will also participate in the company’s profit sharing plan. You will
be

 

1



--------------------------------------------------------------------------------

responsible for any income tax relating to the above bonus and incentives. The
company will withheld the income tax.

 

4. Expense Reimbursement

 

Following the Closing Date, you will be eligible for reimbursement for all
reasonable business expenses incurred on behalf of the Company, as long as you
properly account for those expenses, to the extent permitted by AsiaInfo’s
expense reimbursement policy as in effect from time to time.

 

5. Stock Options

 

Provided the closing of the Acquisition occurs and your employment hereunder
commences, on the Closing Date r,you will be awarded options to purchase 80,000
shares of common stock of AsiaInfo under AsiaInfo’s 2002 Stock Option Plan. The
terms and conditions of such award (including the option price and the vesting
schedule) will be set forth in an option award notice from Asiainfo. In the
event that you breach the Non-Competition provisions in Paragraph 9 of this
Agreement, AsiaInfo shall have the right to cancel any or all of the foregoing
options and any or all of any options to purchase common stock of AsiaInfo
thereafter granted to you under any AsiaInfo stock option plan, whether vested
or unvested. In addition, in the event of such breach you shall be obligated,
and hereby agree, to return to AsiaInfo any underlying shares of AsiaInfo common
stock acquired through the exercise of any such options and/or any monetary
profit or gain you have recognized from the sale of any such shares. The
foregoing shall be in addition to, and not in limitation of, the other legal
rights AsiaInfo will have against you in the event you breach the
Non-Competition provisions in Paragraph 9 of this Agreement. The other terms and
conditions of your options shall be set forth in your Option Award Notice from
AsiaInfo and in AsiaInfo’s 2002 Stock Option Plan.

 

6. Term of Employment

 

You agree to remain employed by the Company for a period of two (2) years
following the Closing Date, unless extended for such longer period as may be
mutually agreed by the Company and you. Nevertheless, your employment may be
terminated by the Company or you prior to the end of such two (2) year period,
at any time for any reason or without a reason, with or without cause, by giving
thirty (30) days prior written notice of such termination to the other party.
The severance payment relating to such termination will be governed based on
China Labor Law and the related rules and regulations. Notwithstanding the
payment under this paragraph, you, LAI and AsiaInfo shall remain entitled to
institute legal and/or equitable proceedings to obtain damages and/or injunctive
relief in connection with any breach of this Agreement.

 

7. Your Position

 

You will initially have the title of COO of LAI reporting to CEO of LAI. You
will have whatever reasonable duties are assigned to you consistent with your
title and position. The company may change your title, duties, compensation, and
benefits as it reasonably sees fit.

 

8. Non-Competition

 

You understand and agree that this Agreement is entered into in connection with
the Acquisition. You further understand and agree that you are a key and
significant member of the management of the Business and that AsiaInfo has
agreed to pay substantial consideration in order to purchase the Business. You
acknowledge that you possess skills that are special, unique or extraordinary
and that the value of the assets being acquired by AsiaInfo in the Acquisition
depends upon your use of such skills on the Company’s behalf.

 

You agree that during your employment with the Group you will not engage in any
other employment, business, or business related activity unless you receive the
prior written

 

2



--------------------------------------------------------------------------------

approval of the company to hold such outside employment or engage in such
business or activity. Such written approval will not be unreasonably withheld if
such outside employment, business or activity would not in any way be
competitive with the business or proposed business of the Company or otherwise
conflict with or adversely affect in any way your performance of your employment
obligations to AsiaInfo.

 

Commencing on the Closing Date and continuing until two (2) years after the date
of termination of your employment with the Group, except as provided below, you
will not:

 

(a) accept employment with, provide any services or advice to, or become an
owner of any company which provides products or services that are competitive
with those offered or planned by the Group, including, but not limited to,
companies offering IT services similar to those of the Business in the People’s
Republic of China (the “PRC”); or

 

(b) solicit, divert, take away or interfere with any customers or clients of
AsiaInfo or the Group; or

 

(c) solicit or encourage any employee or consultant of AsiaInfo or the Group to
terminate his or her employment or engagement, or to accept employment or an
engagement with any other company.

 

Notwithstanding the foregoing, you may own, directly or indirectly, solely as an
investment, up to, but not more than, one percent (1%) of any class of “publicly
traded securities” of any company, which provides products or services that are
competitive with those offered or planned by Asiainfo. The term “publicly traded
securities” shall mean securities that are traded on an
internationally-recognized securities exchange.

 

If any restriction set forth in this Non-Competition provision is found by a
court to be unreasonable, then you agree, and hereby submit, to the reduction
and limitation of such prohibition to such area or period as shall be deemed
reasonable. You acknowledge that irreparable harm will be suffered by AsiaInfo
in the event of the breach by you of any of your obligations under this
Agreement, and that the Company will be entitled, in addition to its other
rights, to enforce by an injunction or decree of specific performance the
obligations set forth in this Agreement.

 

9. Arbitration

 

You agree that any dispute or controversy arising out of or in any way
concerning this Agreement, any Supplementary Agreement or your employment with
the Company or any other member of the Group, shall be submitted to a single
arbitrator appointed by the Hong Kong International Arbitration Center. The
arbitration shall be conducted in Hong Kong in accordance with the then
applicable arbitration rules of the United Nations Commission on International
Trade Law and the language used in the arbitral proceedings shall be English.
The arbitration award shall be final, conclusive and binding on the parties to
the arbitration. Judgment may be entered on the arbitration award in any court
having jurisdiction. The Company and you shall each pay one-half of the costs
and expenses of such arbitration, and each party shall separately pay its
counsel’s fees and expenses. Notwithstanding this arbitration clause, the
parties may apply for injunctive relief to any court with jurisdiction.

 

You understand that each party’s promise to resolve claims by arbitration in
accordance with the provisions of this Agreement, rather than through the
courts, is consideration for the other party’s like promise.

 

10. Miscellaneous Provisions

 

This Agreement and the Supplementary Agreements will be the entire agreement
among you, the Company and the other members of the Group relating to your
employment and

 

3



--------------------------------------------------------------------------------

the additional matters provided for herein. Subject to the consummation of the
Acquisition, this Agreement and the Supplementary Agreements supersede and
replace (i) your employment agreement with Lenovo and (ii) any prior verbal or
written agreements between the undersigned employee and Lenovo relating to the
subject matter hereof. This means that any agreement between you and Lenovo or
its affiliates, will have no further affect after the Closing Date. You further
agree that this Agreement may be amended or altered only in a writing signed by
you and the Company.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware. Each provision of this Agreement is severable from the
others, and if any provision hereof shall be to any extent unenforceable it and
the other provisions shall continue to be enforceable to the full extent
allowable, as if such offending provision had not been a part of this Agreement.

 

Sincerely, Levono-Asiainfo Technologies, Inc. By:  

/s/ Yu Bing

   

Name:

 

Yu Bing

   

Title:

 

CEO and President

 

I agree to and accept the terms and conditions of this Master Executive
Employment Agreement.

 

Ma Yue

/s/ Ma Yue

 

 

4



--------------------------------------------------------------------------------

 

APPENDIX I

 

CONFIDENTIAL INFORMATION AND INVENTIONS

 

In consideration of my employment with the Company, and the compensation paid to
me by the Company, I hereby agree to the terms and conditions set forth in this
Appendix.

 

1. Confidential Information.

 

(a) Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company or the benefit of the Group, or to disclose to any
person, firm or corporation without written authorization of the Board of
Directors of the Company, any Confidential Information (as hereafter defined). I
understand that “Confidential Information” means any proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers
(including, but not limited to, customers of the Company and/or any other member
of the Group on whom I called or with whom I became acquainted during the term
of my employment), partners, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, yield data, equipment modifications, pricing,
marketing, finances or other business information of the Group disclosed to me
by or obtained by me from the Company and/or any other member of the Group
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment. I further understand that Confidential Information does
not include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company and/or any other member
of the Group any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. I agree to indemnify the Company and/or any other
member of the Group and hold it or them harmless from all claims, liabilities,
damages and expenses, including reasonable attorneys fees and costs of
litigation, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting from any use by the Company and/or
any other member of the Group of such proprietary information or trade secrets
improperly used or disclosed by me.

 

(c) Third Party Information. I recognize that the Company and other members of
the Group have received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
or the part of other members of the Group to maintain the confidentiality of
such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

2. Inventions.

 

(a) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade

 

5



--------------------------------------------------------------------------------

secrets, processes, copyright works, know-how, any other work’s information or
matter which gives rise or may give rise to any intellectual property of
whatsoever nature, whether or not patentable or registrable under any law of any
country, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time I am in the employ of the Company (collectively referred to
as “Inventions”). I acknowledge that the Company, or its designee, has the
absolute title, right or interest in and to any and all original inventions or
works of authorship which are made by me, as an employee, (solely or jointly
with others) within the scope of and during the period of my employment with the
Company. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company’ sole discretion and for the sole benefit of the
Company and/or any other member of the Group, and that no royalty will be due to
me as a result of the Company’s efforts (or the efforts of any member of the
Group) to commercialize or market any such Invention.

 

(b) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

(c) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
(or its designee’s) rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of my employment with the Group for any reason.
If the Company or its designee is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

 

3. Returning Company Documents.

 

I agree that, at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company and/or any other member of the Group.

 

6